NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

                                    :
TYRONE DANIELS,                     :
                                    :    Civil Action No. 17-2965(RMB)
                   Petitioner       :
                                    :
              v.                    :               OPINION
                                    :
PATRICK NOGAN, et al.,              :
                                    :
                   Respondents.     :
                                    :


BUMB, District Judge

        This matter comes before the Court upon the Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2254 (Pet., ECF No. 1)

filed    by   Petitioner   Tyrone   Daniels   (“Petitioner”),   an   inmate

confined in New Jersey State Prison in Trenton, New Jersey.

Respondents filed an answer opposing habeas relief (Answer, ECF

No. 17), and Petitioner filed a traverse. (Traverse, ECF No. 26.)

Pursuant to Federal Rule of Civil Procedure 78, the Court will

determine the claims presented in the petition on the written

submissions of the parties.
I.   PROCEDURAL HISTORY and FACTUAL BACKGROUND

     The factual background and procedural history were summarized

in part by the New Jersey Superior Court, Appellate Division upon

Petitioner’s direct appeal.1

          After a jury convicted defendant of two counts
          of first-degree robbery, one count of second-
          degree conspiracy, one count of fourth-degree
          aggravated assault, and weapons offenses,
          Judge James R. Isman imposed an aggregate
          custodial terms of twenty years with an 85%
          mandatory parole disqualifier under the No
          Early Release Act (NERA), N.J.S.A. 2C:43-7.2.
          On appeal, we reversed the convictions and
          remanded for a new trial after concluding the
          court committed reversible error when it
          admitted other crime evidence. State v.
          Daniels, No. A-5414-05 (App. Div. May 21,
          2018) (slip op. at 11, 12). Upon retrial, the
          jury convicted of one count of armed robbery,
          N.J.S.A. 2C:15-1, and found him not guilty of
          the remaining charges. At sentencing, Judge
          Isman denied the State’s motion to impose an
          extended term. He then imposed a twenty-year
          custodial term together with a mandatory 85%
          NERA parole disqualifier.

          The robbery took place at the Trump Taj Mahal
          Casino where defendant’s girlfriend, co-
          defendant Margaret Robertson, was employed as
          a cashier. Following the robbery, she was
          identified as the person who had taken a
          magnetic card that allowed access to the
          cashier’s office. She was arrested and agreed
          to cooperate with police. She implicated
          defendant as the perpetrator of the robbery.
          Tracey Smith, testified that she was unable to
          identify    the    perpetrator    by    facial
          description. Beyond testifying the individual
          was black, wearing a Kangol hat and white


1 The facts found by the Appellate Division are presumed correct
pursuant to 28 U.S.C.§ 2254(e)(1).
                                2
          shirt,   Smith   could   provide   no        other
          identifying information to police.

          Robertson testified that she had been involved
          with defendant for about one year prior to the
          robbery and that defendant started asking her
          questions about how to gain access into and
          out of the cashier’s office. She explained the
          operation to him, including that a summer
          weekend could generate as much as $100,000 in
          receipts. She agreed to get an access card for
          him, which she gave to defendant three days
          before the robbery, and defendant told her to
          keep her mouth shut. State v. Daniels, A-1542-
          10T1, 2013 WL 2419898 (N.J. Super. Ct. App.
          Div. June 5, 2013).

     The Appellate Division affirmed Petitioner’s conviction and

sentence on June 5, 2013. Id. On December 18, 2013, the New Jersey

Supreme Court denied Petitioner’s petition for certification. See

State v. Daniels, 82 A.3d 431 (N.J. 2013). On May 25, 2012,

Petitioner filed a counseled letter brief in support of his

petition for post-conviction relief (“PCR”) that was denied on the

merits. (Answer, Ex. 12 ECF No. 9-12, Ex. 8, ECF No. 9-8 at 25.)

The Appellate Division affirmed the PCR Court on October 18, 2016.

State v. Daniels, A-5190-14T3, 2016 WL 6081448 (N.J. Super. Ct.

App. Div. Oct. 18, 2016). On February 13, 2017, the New Jersey

Supreme   Court   denied   Petitioner’s   subsequent    petition   for

certification. State v. Daniels, 160 A.3d 699 (N.J. 2017).

     Petitioner then filed the present habeas petition on May 1,

2017. (Pet., ECF No. 1.) Petitioner raises seven claims in the

instant petition, which are as follows-


                                  3
      “POINT I: THE TRIAL COURT’S FAILURE TO INSTRUCT THE JURY THAT

THE STATE WAS REQUIRED TO PROVE IDENTIFICATION BEYOND A REASONABLE

DOUBT DEPRIVED THE DEFENDANT OF DUE PROCESS AND A FAIR TRIAL UNDER

BOTH THE NEW JERSEY AND FEDERAL CONSTITUTIONS.”

      “POINT II: IMPOSITION OF A 20 YEAR SENTENCE ON THE DEFENDANT’S

CONVICTION WAS MANIFESTLY EXCESSIVE.”

      “POINT I: TRIAL COUNSEL DID NOT CALL OFFICERS J. DONATUCCI

AND M. LOSASSO AS WITNESSES TO A MOTION TO SUPPRESS EVIDENCE

HEARING.”   2


      “POINT II: TRIAL COUNSEL FAILED TO APPEAL THE DENIAL OF MOTION

TO SUPPRESS.”

      “POINT III: TRIAL COUNSEL FAILED TO CHALLENGE THE PROBABLE

CAUSE TO ARREST DEFENDANT INITIALLY, NOR FILE A MEMORANDUM PROBABLE

CAUSE HEARING.”

      “POINT IV: JUDGE ERRED BY ALLOWING ‘HEARSAY TESTIMONY’ WHICH

WAS INADMISSIBLE AT A MOTION TO SUPPRESS HEARING.”

      “POINT V: TRIAL JUDGE ERRED IN REFUSING TO ENTER A JUDGMENT

OF ACQUITAL IN FAVOR OF DEFENDANT ON COUNT ONE OF INDICTMENT.”

(Id. at 17-18.)

      Respondents filed an answer on January 8, 2018. (Answer, ECF

No. 9.)

II.   DISCUSSION


2 Petitioner identifies two different sets of claims as “Point I”
and “Point II.”
                                 4
     A.   Standard of Review

     28 U.S.C. § 2254(d) provides:

          An application for a writ of habeas corpus on
          behalf of a person in custody pursuant to the
          judgment of a State court shall not be granted
          with respect to any claim that was adjudicated
          on the merits in State court proceedings
          unless the adjudication of the claim--

          (1) resulted in a decision that was contrary
          to, or involved an unreasonable application
          of, clearly established Federal law, as
          determined by the Supreme Court of the United
          States; or

          (2) resulted in a decision that was based on
          an unreasonable determination of the facts
          in light of the evidence presented in the
          State court proceeding.


“Contrary to clearly established Federal law” means the state court

applied a rule that contradicted the governing law set forth in

United States Supreme Court precedent or that the state court

confronted a set of facts that were materially indistinguishable

from United States Supreme Court precedent and arrived at a

different result than the Supreme Court. Eley v. Erickson, 712

F.3d 837, 846 (3d Cir. 2013) (citing Williams v. Taylor, 529 U.S.

362, 405-06 (2000)). The phrase “clearly established Federal law”

“refers to the holdings, as opposed to the dicta” of the United

States Supreme Court decisions. Williams, 529 U.S. at 412. An

“unreasonable application” of clearly established federal law is

an “objectively unreasonable” application of law, not merely an


                                5
erroneous application. Eley, 712 F.3d at 846 (quoting Renico v.

Lett, 130 S.Ct. 1855, 1862 (2010)).

        B.   Analysis

             1.     Ground One

                    a.     The Parties’ Arguments

        In Petitioner’s first ground for relief,3 he claims that the

trial court violated his Fifth Amendment right to a fair trial by

failing to instruct the jury of the state’s burden to prove

identification beyond a reasonable doubt. (Pet., ECF No. 1 at 17.)

The Court notes that Petitioner does not provide any supporting

arguments or facts other than the subheading, but rather asks the

Court to consider his identical argument in state court.4 (Id.)

        Respondents       contend    that       Petitioner,     through   counsel,

declined the jury instruction charge on identification. (Answer,

ECF No. 9 at 11.) Respondents further contend that both the

trial court and counsel agreed that providing the identification

instruction       could    serve    against      Petitioner’s    interest.   (Id.)

Finally, Respondents argue that because Margaret Robertson was

Petitioner’s acquaintance and co-defendant, the issue was not a

matter of whether she had an opportunity to accurately identify

the Petitioner but rather whether her account of Petitioner’s

conduct was credible. (Id.)


3
    Petitioner labels this claim as “Point I” in his petition.
4   Petitioner’s brief on direct appeal is not in the record.
                                            6
                     b. State Court Decision

     On habeas review, the district court must review the last

reasoned state court decision on each claim. Ylst v. Nunnemaker,

501 U.S. 797, 803 (1991). The highest state court decision with

respect to this claim is the Appellate Division’s opinion on direct

appeal. The Appellate Division addressed this claim as follows:

          Because   defendant   did   not   request   an
          identification instruction nor object to the
          court’s jury charge, we review the claimed
          error under the plain error standard. R. 2:10-
          2. “In the context of a jury charge, plain
          error requires demonstration of ‘[l]egal
          impropriety . . . prejudicially affecting the
          substantial    rights    of   the    defendant
          sufficiently grievous to justify notice by the
          reviewing court and to convince the court that
          of itself the error possessed a clear capacity
          to bring about an unjust result.’” State v.
          Burns, 192 N.J. 312, 341 (2007) (quoting State
          v. Jordan, 147 N.J. 409, 422 (1997)).. . . .

          Reviewed under that standard, we find no
          error, let alone plain error. Defendant was
          not implicated in this offense based upon an
          identification procedure that required an
          instruction    on   identification.    Rather,
          defendant was implicated by Robertson, his co-
          defendant and girlfriend, who at that time,
          was a cashier at the casino. Moreover, when
          the question was asked whether there should be
          an identification instruction with respect to
          Robertson’s identification of defendant as the
          perpetrator, defense counsel responded, “No,
          Judge.” Defense counsel also agreed with the
          judge’s assessment that

               it’s not really a questionable
               identification, or a questionable
               procedure or process used. It’s
               whether or not she’s intentionally
               identifying Mr. Daniels as the

                                7
                  perpetrator knowing it was on the
                  who did it.

                  . . .

                  It would be different if it was Miss
                  Smith    identifying   the    actual
                  assailant. Of course, because she’s
                  a stranger to him, but not someone
                  who is not a stranger to him.

          Thus, the State’s burden to prove, beyond a
          reasonable doubt, that defendant was the
          person who committed the robbery hinged solely
          upon the jury’s credibility assessment of
          Robertson’s testimony. Based upon the verdict,
          the jury credited this testimony.

Daniels, 2013 WL 2419898 at *1-2.

                                     Analysis

     A   habeas    petitioner    who         challenges   state      court   jury

instructions   must   “point    to   a       federal   requirement    that   jury

instructions on the elements of an offense . . . must include

particular provisions,” or demonstrate that the jury “instructions

deprived him of a defense which federal law provided to him.”

Johnson v. Rosemeyer, 117 F.3d 104, 110 (3d Cir. 1997). Therefore,

when a habeas petitioner challenges jury instruction provided in

a state criminal proceeding,

          the only question for [the federal court] is
          “whether the ailing instruction by itself so
          infected the entire trial that the resulting
          conviction violates due process.” It is well
          established that the instruction “may not be
          judged in artificial isolation,” but must be
          considered in the context of the instructions
          as a whole and the trial record. In addition,
          in reviewing an ambiguous instruction . . . ,

                                         8
           [the federal court] inquire[s] “whether there
           is a reasonable likelihood that the jury has
           applied the challenged instruction in a way”
           that violates the Constitution. And [the
           court] also         bear[s] in mind . . . that
           [the              federal              courts]
           “have defined the category of infractions that
           violate     “fundamental    fairness’     very
           narrowly.” “Beyond the specific guarantees
           enumerated in the Bill of Rights, the Due
           Process Clause has limited operation.”

Estelle v. McGuire, 502 U.S. 62, 72-73 (1991)(citations omitted).

      A failure to instruct is even less likely to give rise to a

successful habeas claim. “Indeed an omission, or an incomplete

instruction, is less likely to be prejudicial than a misstatement

of the law.”   Henderson v. Kibbe, 431 U.S. 145, 155 (1977).

      Robertson had an approximately year-long sexual relationship

with Petitioner and was also charged in the offense as a co-

defendant. (Answer, Ex.4, ECF No. 9-4 at 88-93, 110-11.) Robertson

testified that Petitioner planned and executed the robbery with

her knowledge and assistance. (Id. at 93-104.) Her assistance

included   giving    Petitioner      a   guided   tour   of   the   casino   in

preparation for the heist and providing him with an access card to

the   cashier’s     office.   (Id.       at   99-103.)   Notably,   Robertson

testified that she was not at the casino on the day of the robbery.

(Id. at 123.) Moreover, Tracey Smith, the casino employee who

Petitioner robbed at gun point, did not provide an in-or-out of

court identification of the person who robbed her. Smith only

testified that the perpetrator was black and was wearing a white

                                         9
shirt and a hat. (Id. at 39-40.) For this reason, Petitioner’s

claim that he was denied due process because of the omission of

the identification instruction is without merit. The Appellate

Division reasonably concluded that the trial court’s not providing

the identification instruction was proper. Therefore, this claim

is denied.

             2.    Ground Two

                   a.   The Parties’ Arguments

        Petitioner next contends that his twenty-year sentence was

manifestly excessive.5 (Pet., ECF No. 1 at 17.) Respondents contend

the    Appellate   Division’s   determination    was   not   unreasonable.

(Answer, ECF No. 9 at 14-15.)

                   b.   State Court Decision

        The highest state court decision with respect to this claim

is the Appellate Division’s opinion on direct appeal. The Appellate

Division addressed this claim as follows:

                   Defendant’s remaining claim that
                   the twenty-year sentence imposed
                   was manifestly excessive is without
                   sufficient    merit    to     warrant
                   discussion in a written opinion.
                   R.2:11-3(e)(2).     We    add     the
                   following comments.

                   Although extended-term eligible,
                   the judge denied the State’s motion
                   to impose an extended term. The
                   judge next properly considered the

5
    Petitioner labels this claim as “Point II” in his petition.


                                    10
               statutory        aggravating        and
               mitigating     sentencing      factors,
               N.J.S.A. 2C:44-1(a) and (b). The
               judge found aggravating factors
               three, N.J.S.A. 2C:44-1(a)(3)(the
               possibility that defendant will
               commit    another     offense);    six,
               N.J.S.A. 2C:44-1(a)(6)(the extent
               of   defendant’s      prior    criminal
               record and seriousness of offenses
               for which he has been convicted);
               and     nine,      N.J.S.A.      2C:44-
               1(a)(9)(the need for record, and the
               sentence    imposed,     although   the
               maximum for a first-degree crime.
               Since there is neither clear error
               on the judge’s part in his adherence
               to the sentencing guidelines, not a
               sentence imposed which, under the
               circumstances,         “shocks      the
               conscience,” there is no reason for
               appellate intervention. State v.
               Ghertler,    114    N.J.    383,   387-
               88(1989).

Daniels, 2013 WL 2419898 at *2.

               c.   Analysis

     The legality and length of a sentence are generally questions

of state law over which this Court has no jurisdiction under §

2254. See Chapman v. United States, 500 U.S. 453, 465 (1991);

Harmelin v. Michigan, 501 U.S. 957, 994-95 (1991); Wainwright v.

Goode, 464 U.S. 78 (1983). A federal court’s ability to review

state sentences is limited to challenges based upon “proscribed

federal grounds such as being cruel and unusual, racially or

ethnically motivated or enhanced by indigencies.”        See Grecco v.

O’Lone, 661 F. Supp. 408, 415 (D.N.J. 1987) (citation omitted).


                                  11
        Petitioner has provided no support for his claim that his

twenty-year       sentence      was   unconstitutional.      See    28   U.S.C.   §

2254(a). (“[A] district court shall entertain an application for

a writ of habeas corpus in behalf of a person in custody pursuant

to the judgement of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of

the United States.”)

        Petitioner has not raised a colorable federal claim. Further,

as the Appellate Division noted, although he was extended-term

eligible, the judge denied the state’s motion to impose such a

term.     Therefore, this claim is denied.

                    Ineffective Assistance of Counsel Claims

        Petitioner contends that the trial court erred in denying PCR

without    holding       an    evidentiary    hearing   to   hear   Petitioner’s

ineffective assistance of trial counsel claims.

             3.     Grounds Three and Four

                    a.        The Parties’ Arguments

        In Petitioner’s next two claims, he contends that he was

denied his right to effective assistance of counsel because of his

trial counsel’s failure to call Officers Donatucci and Losasso as

defense witnesses at his suppression hearing as well as his

counsel’s failure to challenge whether there was probable cause to




                                         12
initially arrest him.6 (Pet., ECF No. 1 at 17-18.) Because the

claims   are   so   interrelated,    the   Court     will    analyze   them

simultaneously.

     Petitioner     has   not   provided   any     facts    or   supporting

arguments. Accordingly, the Court has reviewed his state court

filings to better understand the contours of these claims. In his

PCR filings, Petitioner argued that he urged his trial counsel to

call Officers Donatucci and Losasso as witnesses to corroborate

his claim that he was unlawfully arrested and that some of his

personal belongings, including cash and a home theater system,

were unlawfully seized. (Answer, Ex. 12, ECF No. 9-12 at 9.) He

also argued that had the officers been called to testify, “it would

have established that the co-defendant’s identification was not

credible and only was the product of an unreliable and suggestive

police procedure.” (Id.) In his appeal of the PCR decision,

Petitioner filed a pro se brief arguing that Officers Donatucci

and Losasso, who transported him to the police station after his

arrest, “searched, and seized $371.00 from his person and placed

the money into evidence and detained defendant.” (Answer. Ex. 15,

ECF No. 9-15 at 11.)




6 Petitioner labels these two claims as “Point I” and “Point III”
in his petition.


                                    13
     Respondents      assert    that   the   Appellate     Division    properly

resolved Petitioner’s claims as Petitioner has not demonstrated

that counsel was ineffective for not compelling these detectives’

testimony nor for not challenging whether there was probable cause

to arrest Petitioner. (Answer, ECF No. 9 at 17-20.)

                 b.     State Court Decision

     The   Appellate     Division      summarily      denied    the   claims    as

meritless pursuant to R.2:11-3I(2) on appeal of the PCR denial.7

2016 WL 6081448 at *2. “[F]ederal habeas law employs a ‘look

through’ presumption.” Wilson v. Sellers, 138 S. Ct. 1188, 1194

(2018).    In   cases    in    which   the    last    reasoned    decision     is

unexplained,    the     federal   court      should    “‘look    through’      the

unexplained decision to the last related state-court decision that

does provide a relevant rationale.” Id. at 1192.

     The PCR Court, which provided the last reasoned decision,

denied the claims as follows-

           The second issue relates to the Officers
           Donatucci and Losasso. The fact that the
           defendant regards these two officers as
           essential witnesses at a suppression hearing,
           of course, doesn’t automatically turn them in
           to essential witnesses. This is an argument
           that has a fairly convoluted path because it
           appears to dovetail with the argument that the

7 This rule authorizes an affirmance when in an appeal of a
criminal, quasi-criminal or juvenile matter, the Appellate
Division determines that some or all of the arguments made are
without sufficient merit to warrant discussion in a written
opinion.


                                       14
defendant was arrested without probable cause
and without a warrant. And it seems to also be
dovetailing into the whole business of the
fact that the affidavit for the warrant gave
the defendant’s street name as Ice Cream while
his name was really just Cream, which
according to the defense, was a material
misrepresentation, which had it not been made
would somehow have militated against issuing
the search warrant.

Really   the  defendant   hasn’t   given   any
information about what these two officers
would’ve testified to that would’ve made them
into essential witnesses. He through counsel
argues today that, well, they’d testify that
the $317 and the DVD from the car were seized
illegally. First of all, I doubt if they would
testify as to a legal conclusion regarding
whether the seizure was legal or not.

But the long and the short of it is the bottom
line, it seems to me that, as I pointed out,
outside of the defendant’s speculation,
something must’ve been afoot because it took
five hours to get a warrant. These two pieces
of evidence don’t seem to have had any
relevance to the judge finding probable cause
for the warrant.

And as we know, searches pursuant to warrants
are presumptively valid. The burden of proof,
of course, it on the defense where there is a
warrant. And there’s really no suggestion, no
argument that the affidavit as it was
presented failed to make out probable cause.
Really the argument seems as much as anything
to be that they called him by the wrong street
name and Donatucci and Losasso would’ve had
really important things to add.

                    . . .

Number five, that the trial counsel didn’t
challenge the probable cause to arrest the
defendant initially. Well, the first thought
I have here is that by the time this was at

                     15
trial, whatever, if there were any problems
with probable cause to arrest, I think it
would’ve been cured by an indictment. But
let’s not forget what probable cause is. It
- - probably cause exists where facts and
circumstances within the officers’ knowledge
and of which they had reasonably trustworthy
information are sufficient to warrant a
person of reasonable caution in a belief
that an offense has been committed and that
the defendant has committed it.

And let’s also recall that it’s not a
Constitutional imperative for police to
secure an arrest warrant even when that is
practicable as long as the arrest is
supported by probable cause.

And here, what did the police - - what
knowledge did they have? They had an
identification of the defendant as the
perpetrator by a person with whom he had a
sexual relationship for over a year. So the
point of that is obviously that she knew who
he was. He had been identified by this
person, whom he knew intimately, who also
said she had provided him with a stolen key
to the cashier’s cage and who said she had
gone to some lengths to rehearse him on the
procedures in the casher’s cage and she told
them what kind of a car he drove. The police
then staked out the defendant’s residence,
saw him arrive there in the car that fit the
description given by Miss Robertson. For my
money, that’s probable cause to arrest.

                    . . .

And the good news for the system is that trial
attorneys in order to be Constitutionally
effective and appellate counsel as well are
not obliged to advance arguments that are not
meritorious or to file motions which have no
reasonable basis. And, in fact, they have
certain ethical obligations to refrain from
litigating in that fashion.


                     16
            And if it were otherwise, I think the thickets
            of the law would be - - would quickly become
            impenetrable and our ability to administer
            criminal justice could be turned on its head.
            I don’t really see that there’s anything here.
            I find no prima facie showing of ineffective
            assistance by trial or appellate counsel.

(Answer, Ex. 8, ECF No. 9-8 at 19-20, 22-25.)

                 c.     Analysis

       The Supreme Court set forth the standard by which courts must

evaluate claims of ineffective assistance of counsel in Strickland

v. Washington, 466 U.S. 668 (1984). First, the defendant must show

that    counsel’s     performance   was   deficient.   This   requirement

involves demonstrating that counsel made errors so serious that he

was not functioning as the “counsel” guaranteed by the Sixth

Amendment. Id. at 687. Second, the defendant must show that he was

prejudiced by the deficient performance. Id. This requires showing

that counsel’s errors deprived the defendant of a fair trial. Id.

       Counsel’s performance is deficient if his representation

falls “below an objective standard of reasonableness” or outside

of the “wide range of professionally competent assistance.” Id. at

690. In examining the question of deficiency, “[j]udicial scrutiny

of counsel’s performance must be highly deferential.” Id. at 689.

In addition, judges must consider the facts of the case at the

time of counsel’s conduct, and must make every effort to escape

what the Strickland court referred to as the “distorting effects

of hindsight.” Id. The petitioner bears the burden of showing that

                                     17
counsel’s challenged action was not sound strategy. Kimmelman v.

Morrison, 477 U.S. 365, 381 (1986). Furthermore, a defendant must

show a reasonable probability that, but for counsel’s errors, the

result of the proceeding would have been different. Id. at 694.

        When assessing an ineffective assistance of counsel claim in

the federal habeas context, “[t]he pivotal question is whether the

state     court’s      application   of     the    Strickland   standard      was

unreasonable,” which “is different from asking whether defense

counsel’s performance fell below Strickland’s standard.” Grant v.

Lockett, 709 F.3d 224, 232 (3d Cir. 2013) (quoting Harrington v.

Richter, 562 U.S. 86, 101 (2011)). “A state court must be granted

a deference and latitude that are not in operation when the case

involves [direct] review under the Strickland standard itself.”

Id. Federal habeas review of ineffective assistance of counsel

claims    is    thus   “doubly   deferential.”      Id.   (quoting   Cullen   v.

Pinholster, 131 S.Ct. at 1403 (2011). Federal habeas courts must

“take a highly deferential look at counsel’s performance” under

Strickland, “through the deferential lens of § 2254(d).” Id.

(internal quotation marks and citations omitted). “With respect to

the sequence of the two prongs, the Strickland Court held that ‘a

court    need    not    determine    whether      counsel’s   performance     was

deficient before examining the prejudice suffered by the defendant

as a result of the alleged deficiencies . . . If it is easier to

dispose of an ineffectiveness claim on the ground of lack of

                                       18
sufficient prejudice, which we expect will often be so, that course

should be followed.’” Rainey v. Varner, 603 F.3d 189, 201 (3d.

Cir. 2010) (quoting Strickland, 466 U.S. at 697)).

     In addition to the standard set by Strickland and its progeny,

the Third Circuit Court of Appeals has provided that counsel is

not ineffective just because he does not act in accordance with

the defendant’s wishes. See Diggs v. Owens, 833 F.2d 439, 445-46

(3d. Cir. 1987). Moreover, the petitioner must demonstrate how the

witness’s testimony would have been favorable to his defense. See

United States v. Gray, 878 F.2d 702, 712 (3d Cir. 1989).

     The state court reasonably concluded that trial counsel was

not ineffective. Petitioner has not established how the results of

the suppression hearing would have been any different with the

officers’ testimony.

     Petitioner argues that he was unlawfully arrested outside of

his home without a valid arrest warrant or probable cause. At his

pre-trial suppression hearing, Detective Stacey Falcone of the

Atlantic City Police Department testified about the investigation

that led to Petitioner’s apprehension. (Answer, Ex. 9, ECF No. 9-

1 at 5-23.) Detective Falcone described how Margaret Robertson

assisted law enforcement in their investigation by explaining her

role in the conspiracy. (Id. at 9-14.) Falcone testified that

Robertson   only   knew   Petitioner   by   his   abbreviated   nickname,

“Cream.” (Id. at 11.) Nonetheless, law enforcement personnel were

                                  19
able to obtain a photograph of an individual in their database who

went by that nickname. (Id. at 13.) Robertson identified the

photograph of Petitioner as the man she knew as “Cream.” (Id. at

14.)   Law   enforcement   then   observed   Petitioner   outside   of   a

residential structure at an address that he was associated with.

(Id. at 22-23.)

       Petitioner submits that $371.00 was seized from his person

upon his arrest. The record reflects that law enforcement arrested

Petitioner in public, after investigating the robbery for several

hours and even obtaining a positive photographic identification of

the Petitioner. See United States v. Watson, 423 U.S. 411, 416-24

(1976)(Fourth Amendment permits warrantless arrests in public

places where an officer has probable cause to believe a felony has

occurred.)

       Even if for the sake of argument, Petitioner’s initial arrest

did lack probable cause, he still cannot establish that he was

prejudiced by counsel’s decision not to challenge his detention as

he was eventually convicted of the charged crimes. See Gerstein v.

Pugh, 420 U.S. 103, 119 (1975) (“[A]lthough a suspect who is

presently detained may challenge the probable cause for that

confinement, a conviction will not be vacated on the ground that

the defendant was detained pending trial without a determination

of probable cause.”)



                                    20
      Additionally, as to Petitioner’s claim that a home theater

system was unlawfully seized from his vehicle at the time of his

arrest, the record belies this claim. Detective Falcone testified

that Petitioner’s mother, who owned the vehicle that Petitioner

was seen driving, gave written consent for the officers to search

her vehicle. (Answer, Ex. 5, ECF No. 9-4 at 42.)

      Finally, Petitioner’s claim that the unavailable officers’

testimony     would      have    supported    his     argument   that     the

identification     was    impermissibly      suggestive,   equally   fails.

Petitioner has not presented a single fact to support that Officers

Donatucci and Losasso were involved in the identification process

involving Margaret Robertson. The record reflects that Officers

Donatucci and Losasso were not present when Robertson provided a

photographic identification of the Petitioner. (Answer, Ex. 5T,

ECF   No.   9-5   at   11-12.)   Detective    David   Smith   testified   at

Petitioner’s trial that he and Detective Falcone were the only law

enforcement personnel present to interview Robertson. (Id. at 10.)

      Therefore, the state court’s determination was not contrary

to or an unreasonable application of clearly established Supreme

Court precedent. Consequently, both claims are denied.

            4.    Ground Five

                  a.     The Parties’ Arguments




                                     21
     Petitioner’s next ground for relief is that his second trial

counsel was ineffective for failing to challenge the suppression

motion ruling.(Pet., ECF No. 1 at 18.)

     Once again, Petitioner does not provide any supporting facts

to this claim in his federal habeas petition. This Court reviewed

Petitioner’s state court filings to better understand the contours

of this claim. In his pro se PCR filing, Petitioner argued that

because his first conviction was reversed on other grounds, the

Appellate Division never addressed the merits of Petitioner’s

claims that related to the suppression motion denial. (Answer, Ex.

15, ECF No. 9-15 at 14-15.) Consequently, Petitioner submits that

he unsuccessfully asked his second trial counsel to request a

suppression hearing, however counsel “conceded to allowing the

second trial court judge to conduct a summary review.” (Id. at

14.) He further argues “that he was entitled to a full and complete

hearing with the ability to present new evidence and arguments.”

(Id. at 15-16.) Finally, he submits that “counsel was ineffective

for not pursuing a new motion to suppress especially since at a

new hearing defendant could have called Officers J. Donatucci and

M.   Losasso,   who   were   not   subpoenaed   at   defendant’s   first

suppression hearing, and counsel could have laid the foundation,

and thus argued the misrepresentation of the evidence seized, and

defendant’s illegal arrest . . . ” (Id. at 16.)



                                   22
       Respondents assert that Petitioner has failed, among other

things,    to    demonstrate    how    counsel’s      failure    to   request   a

suppression hearing prior to the retrial constituted ineffective

assistance, when the record reflects that Judge Isman considered

the facts and legal issues as they related to Petitioner’s arrest

and the search of his home prior to declining to reconsider Judge

Neustadter’s decision. (Answer, ECF No. 9 at 20.)

                         b.    State Court Decision

       On appeal of the PCR denial, the Appellate Division summarily

denied    this   claim   as    meritless     pursuant       to   R.2:11-3(e)(2).

Daniels, 2016 WL 6081448 at *2.

                   c.    Analysis

       The Court will not reiterate the ineffective assistance of

counsel standard applied in such claims. See supra, Section II, B

3 c.

       Judge Robert Neustadter presided over Petitioner’s pre-trial

suppressing hearing on December 2, 2005, prior to Petitioner’s

first trial. (Answer, Ex. 1, ECF No. 9-1.) At that hearing, the

defense sought to have several items suppressed including: cash

that was taken from Petitioner’s person at the time of his arrest

as well as items seized from Petitioner’s residence after a search

warrant   was    obtained.     (Id.   at   4.)   At   the   conclusion   of   the

testimony and oral arguments, Judge Neustadter issued an oral

decision denying the motion. (Id. at 33-36.) The judge found

                                       23
Petitioner’s arrest on a public street as well as the search of

Petitioner’s home and his mother’s vehicle to be lawful. In

reaching   its   ruling,    the   court   considered   the   investigation

conducted by law enforcement and the information they had obtained

to   establish   probable    cause    prior   to   making    contact   with

Petitioner. (Id. at 34-35.) Further, the court considered the

search warrant affidavit and the fact that the searching police

complied with its contours. (Id. at 36.)

     Prior to Petitioner’s second trial, Judge James E. Isman,

considered the matter again, opining in part as follows-

           Now, I did not conduct the motion to suppress.
           The motion to suppress was conducted by Judge
           Neustadter. And I do not have his notes, nor
           could I read his notes most likely. What I do
           have is the briefs that were submitted and
           what I do have, if you will, is a synopsis of
           the law. And to my knowledge there has been
           not [sic] case on point either with regard to
           warrantless or with a warrant, that has
           changed what the law was back in 2005 when the
           motion to suppress was denied.

           The—certainly the search warrant for 399 North
           Connecticut Avenue, it would be very difficult
           to overturn that in light of pretty obvious
           probable cause that was in the affidavit, as
           Judge Neustadter found. And the warrantless
           part of the arrest seemed to be based upon a
           valid consent given, albeit by the mother. But
           the police had a great deal of information
           already, I believe, from Ms. Robertson at the
           point in time that they went to find this
           gentleman at 399 North Connecticut Avenue.

           And I really find nothing in the case law since
           or in the rulings of Judge Neustadter or, more
           specifically, by virtue of the fact that the

                                     24
          Appellate Division didn’t even discuss it.
          Because normally what they’ll do if they’re
          going to reverse a case or remand a case, they
          will also include any other issue that they
          feel needs readdressing because they don’t
          want – most appellate panels certainly don’t
          want – you would hope to think they don’t want-
          a case tried three times instead of just two.
          Any my experience has been uniformly that they
          would have addressed they if they deemed
          either to be an issue, the warrantless search
          or the search with a warrant.

(Id. at 7-8.)

     The denial of this claim is consistent with Supreme Court

precedent. Petitioner has failed to show how his second trial

counsel’s performance fulfills either Strickland prong. The record

does not support that counsel’s representation was deficient nor

that any arguable deficiency caused Petitioner to be prejudiced.

Other than Petitioner’s bare assertion that his second trial

counsel should have presented additional witness testimony to

establish that both his arrest and search of his property was

unlawful, he has not provided a single fact to support this. This

Court notes that it has already considered and denied Petitioner’s

claim that counsel was ineffective for failing to call Officers

Donatucci and Losasso to the suppression hearing. See supra,

Section II.B.2.c. Further, Petitioner has not stated what other

evidence or arguments should have been made that would have

supported his Fourth Amendment claims.

     Therefore, this claim is denied.


                                25
            5.    Ground Six

                  a.   The Parties’ Arguments

      In Petitioner’s sixth ground for relief, Petitioner contends

that the trial court erroneously permitted hearsay testimony at

his suppression hearing. (Pet., ECF No. 1 at 18.)

      Respondents assert that Petitioner first raised this claim on

appeal of the PCR court’s decision. Thus, Respondents claim it is

an unexhausted claim that should not be subject to federal habeas

review. (Answer, ECF No. 9 at 21-23.)

                  b.   State Court Decision

      Petitioner raised the instant claim for the first time on

direct appeal of the PCR denial. The Appellate Division denied the

appeal without considering this particular claim. Daniels, 2016 WL

6081448 at *2.8

                  c.   Analysis

      Notwithstanding Respondents’ argument that this claim should

not   be   subjected   to   federal     habeas   review    because      it   was

unexhausted, the Court need not address that issue as the claim

can be denied on the merits. See Granberry v. Greer, 481 U.S. 129,

131, 135 (1987) (noting that the exhaustion requirement is not a

jurisdictional    requirement     to    the   exercise    of   habeas    corpus




8 While the Appellate Division summarily denied Petitioner’s
ineffective assistance of counsel claims, it did not consider
this particular claim at all.
                                       26
jurisdiction over the merits of a state prisoner’s claims and a

district    court    may    deny   a   claim   on   its   merits    despite       non-

exhaustion “if it is perfectly clear that the applicant does not

raise even a colorable federal claim.”).

      At   Petitioner’s      pre-trial    suppression      hearing,        Detective

Falcone testified about the investigation of the casino robbery.

(Answer, Ex. 1, ECF No. 9-1.) At times throughout her testimony,

Detective      Falcone     referenced    her    colleagues’        roles    in    the

investigation, which included viewing surveillance footage from

the   casino    as   well    as    interviewing     witnesses.      (Id.     at   7.)

Petitioner’s counsel objected to this type of testimony on the

grounds that the statements were hearsay. (Id. at 7-9.)

            MR. MOSES: Judge, I object to that. This is my
            problem with this witness. She didn’t see
            anything.

            MR. COSTANTINI: What would be the basis for
            the objection?

            MR. MOSES: Hearsay.

            MR. COSTANTINI: Hearsay—Your Honor, I would
            submit hearsay is admissible at a Motion to
            Suppress evidence.
            This officer is entitled to testify as to her
            knowledge that she had, and she is ultimately
            the officer who prepared the search warrant.
            She gave direction to certain other officers
            to   do   certain  things   based   upon   the
            information that she learned. And you are
            doing – it is a fairly obvious when you are
            doing an investigation of this magnitude where
            73,000 - – almost $74,000 is stolen and
            somebody is running around with a handgun in
            a casino hotel, that there are different

                                         27
          officers assigned to different things, and
          they share their information with each other.
          And her probable cause what she believed is
          based upon bits and pieces that she learned,
          things that she learned from the people there
          and that is hearsay, too. But this is
          information she learned from the witnesses.

          THE COURT: Well, it is admissible not to prove
          the truth of all of the assertions that she is
          making - –

          MR. COSTANTINI: Right.

          THE COURT: - - but simply to lay a foundation
          for having been given certain information by
          way of secondhand disclosure. She can explain
          based upon that which is hearsay, but it’s not
          hearsay in a sense that it is not admissible
          because it’s not being offered for the truth.
          It is being offered only by way of background
          to explain what she did having been given that
          information.

          MR. COSTANTINI: Thank you, Judge.

          THE COURT:         So your objection is well taken,
          but - -

(Id. at 7-8.)

     Federal    Rule    of    Evidence   801(c)   defines    hearsay   as   “a

statement, other than one made by the declarant while testifying

at trial, offered in evidence to prove the truth of the matter

asserted.”     When    the    prosecution   attempts    to    introduce     an

unavailable declarant’s out-of-court statement against an accused,

courts must decide whether the offered statement is permissible

under the Confrontation Clause. Lilly v. Virginia, 527 U.S. 116,

123-24 (1999).


                                     28
     Under New Jersey law, “where statements are offered not for

the truthfulness of their contents, but only to show that they

were in fact made and that the listener took certain action as a

result thereof, the statements are not inadmissible hearsay.”

Spragg v. Shore Care, 679 A.2d 685,697 (N.J. 1996)(citations

omitted).

     Here, the challenged testimony was not offered for its truth

but rather to show the effect it had on the law enforcement

personnel investigating the robbery. More specifically, its effect

on Detective Falcone and her colleagues’ actions. Consequently,

Falcone’s   testimony   does   not    implicate   the   Sixth   Amendment

confrontation rights. Therefore, this claim is denied.

     6. Ground Seven

            a.   The Parties’ Arguments

     Finally, Petitioner contends that the trial court erroneously

refused to enter a judgment of acquittal on count one of the

indictment.9 (Pet., ECF No. 1 at 18.)

     Respondents assert that Petitioner first raised this claim on

appeal of the PCR court’s decision. Thus, they assert it is an

unexhausted claim that should not be subject to federal habeas

review. (Answer, ECF No. 9 at 21-23.)




9 Count one of the indictment charges Petitioner with first
degree robbery pursuant to N.J. Stat. Ann. § 2C:15-1. (Answer,
Ex. 14, ECF No. 9-14 at 31.)
                                     29
       b.    State Court Decision

       Petitioner raised the instant claim for the first time on

direct appeal of the PCR denial. The Appellate Division denied the

appeal without considering this particular claim. Daniels, 2016 WL

6081448 at *2.10

       c.    Analysis

       Notwithstanding Respondents’ argument that this claim should

not    be   subjected   to   federal       habeas    review   because   it    was

unexhausted, the Court need not address that issue as the claim

can be denied on the merits. See Granberry, 481 U.S. at 131, 135.

       Here, Petitioner claims that “the verdict of guilt to the

remaining count of first-degree robbery (while armed)in violation

of the N.J.S.A. 2C:15-1a (count 1), was against the weight of the

evidence, and on its face, inconsistent with the jury finding of

not guilty on all the counts charged.”11 (Answer, Ex. 15, ECF No.

9-15 at 23-28.) He adds that “a second jury trial ended with a

guilty verdict to the sole count of first-degree robbery (while

armed), and verdicts of not guilty to the rest of the counts that

were   elements    of   count   one   of    the     indictment.”(Id.    at   27).




10 While the Appellate Division summarily denied Petitioner’s
ineffective assistance of counsel claims, it did not consider
this particular claim at all.`
11 Petitioner does not provide any supporting arguments in the

instant petition, however, the Court reviewed his appeal of the
PCR court’s decision to better understand the contours of the
instant claim. (See Answer, Ex. 15, ECF No. 9-15 at 23-28.)
                                       30
Petitioner cites to a portion of the trial court’s jury instruction

on the robbery and armed robbery counts, respectively, to support

his argument that the verdicts on those charges were inconsistent.

(Id. at 24-25.)

        A claim that the jury's verdict was against the weight of the

evidence is “essentially a matter of state law, and does not raise

a federal constitutional question unless the record is completely

devoid of evidentiary support in violation of Petitioner's due

process.” Douglas v. Hendricks, 236 F.Supp.2d 412, 435–36 (D.N.J.

2002) (Walls, J.) (citation omitted). The United States Supreme

Court    articulated   the   standard    governing   a   challenge   to   the

sufficiency of the evidence in Jackson v. Virginia, 443 U.S. 307,

319 (1979). The Court held that a reviewing court must ask itself

“whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.”

(citation omitted). This standard must be applied “with explicit

reference to the elements of the criminal offense as defined by

state law.” Id. at 324 n. 16; see also Orban v. Vaughn, 123 F.3d

727 (3d Cir. 1997), cert. denied, 522 U.S. 1059 (1998). State court

factual determinations are presumed to be correct. See Werts v.

Vaughn, 228 F.3d 178, 186 (3d Cir. 2000), cert. denied, 532 U.S.

980 (2001).

        Under New Jersey law, first degree robbery entails-

                                    31
     a. A person is guilty of robbery if, in the course
        of committing a theft, he:

     (1)Inflicts   bodily    injury    or   uses   force   upon
     another; or

     (2) Threatens another with or purposely puts him in
     fear of immediate bodily injury; or

     (3) Commits or threatens immediately to commit any
     crime of the first or second degree.

     An act shall be deemed to be included in the phrase
     “in the course of committing a theft” if it occurs
     in an attempt to commit theft or in immediate flight
     after the attempt or commission.

     (b). Grading. Robbery is a crime of the second
     degree, except that it is a crime of the first
     degree if in the course of committing the theft the
     actors attempts to kill anyone, or purposely
     inflicts or attempts to inflict serious bodily
     injury, or is armed with, or uses or threatens the
     immediate use of a deadly weapon.

N.J. Stat. Ann. § 2C:15-1.

     Here, the record reflects that Tracey Smith testified that a

man later identified as Petitioner entered the casino cashier’s

office, pointed a gun at her and grabbed a bag containing several

thousand dollars in cash. (Answer, Ex.4, ECF No. 9-4 at 36, 39-

41.) The jury weighed the credibility of the evidence and concluded

that Petitioner was guilty of first degree robbery.

     Furthermore, the record belies Petitioner’s assertion that

the jury improperly reached a guilty verdict on the armed robbery

count despite a not guilty verdict on the robbery count. (Answer,




                                  32
Ex. 6, ECF No. 9-6 at 146-47.) The record reflects12 that the jury

found Petitioner guilty on Count 1(a), the count associated with

robbery; before proceeding to find him guilty of Count 1(b), the

armed robbery count. Consequently, the jury’s determination was

not inconsistent with the trial court’s instruction or for that

matter, New Jersey law. Therefore, Petitioner’s final claim is

denied.

IV.   CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or

judge issues a certificate of appealability, an appeal may not be

taken from a final order in a proceeding under 28 U.S.C. § 2254.

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate

to    deserve   encouragement   to   proceed   further.”   Miller-El   v.

Cockrell, 537 U.S. 322, 327 (2003).




12The exhibits filed in this Court do not include the relevant
jury verdict form. While Respondents did file an undated jury
verdict form (Answer, Ex. 14, ECF No. 9-14 at 40-41), it appears
to be consistent with the counts Petitioner was convicted of at
his first trial and therefore not considered by this Court for
the purposes of assessing the instant claim.
                                     33
     For the reasons discussed above, Petitioner has not made a

substantial showing of the denial of a constitutional right.

Therefore, the Court will deny a certificate of appealability.

V.   CONCLUSION

     In the accompanying Order filed herewith, the Petition for

habeas relief under 28 U.S.C. § 2254 is denied.



Dated: October 7, 2019
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                               34
